Exhibit 10.1

FIRST AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

This FIRST AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT (this “Amendment”) is made
and entered into as of June 21, 2014, by and among Momentive Performance
Materials Holdings Inc. (as a debtor in possession and a reorganized debtor, as
applicable, the “Company”) and Momentive Performance Materials Inc. (as a debtor
in possession and a reorganized debtor, as applicable, “MPM”) on behalf of
themselves and the other Debtors, on the one hand, and the undersigned
Commitment Parties, on the other hand (collectively, the “Amending Commitment
Parties” and, together with the Company and MPM, the “Amendment Parties”).

WHEREAS, reference is made to the Backstop Commitment Agreement, dated as of
May 9, 2014 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “BCA”) by and among the Company, MPM
and the Commitment Parties thereto;

WHEREAS, the Parties entered into the BCA in connection with the Restructuring
Support Agreement, effective as of April 13, 2014 (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“RSA”);

WHEREAS, the RSA and BCA contemplate a restructuring of the Debtors to be
implemented through a chapter 11 plan consistent with the terms and conditions
of the RSA and the Term Sheet attached thereto (such chapter 11 plan of
reorganization, the “Plan”);

WHEREAS, in accordance with the RSA and the BCA, on April 13, 2014, each of the
Debtors filed a voluntary petition for relief under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Southern District of New
York, White Plains (the “Bankruptcy Court”); and

WHEREAS, the Company, MPM and the Amending Commitment Parties wish to amend the
BCA.

NOW, THEREFORE, in consideration of the mutual promises contained herein, along
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Amendment Parties hereby agree as follows:

 

  1. Capitalized Terms. Capitalized terms used but not defined in this Amendment
have the meanings ascribed to such terms in the BCA.

 

  2. Amendment.

 

  a. The definition of “Purchase Price” is hereby restated to read as follows:

“Purchase Price” means $17.28.



--------------------------------------------------------------------------------

  b. The definition of “Selected Economic Terms” is hereby restated to read as
follows:

“Selected Economic Terms” means, collectively, the definition of Purchase Price
and the terms of Section 3.1.

 

  c. The first sentence of Section 3.1 of the BCA is hereby restated to read as
follows:

Subject to Section 3.2, as consideration for the Put Option, the Backstop
Commitment and the other agreements of the Commitment Parties in this Agreement,
the Debtors shall pay or cause to be paid a nonrefundable aggregate premium in
an amount equal to $30,000,000, which represents 5.0% of the Rights Offerings
Amount (without application of the discount to equity value that was used to
calculate the Purchase Price in accordance with the Term Sheet), payable in
accordance with Section 3.2, to the Commitment Parties (including any Replacing
Commitment Party, but excluding any Defaulting Commitment Party) or their
designees based upon their respective Backstop Commitment Percentages at the
time the payment is made (the “Commitment Premium”).

 

  d. The third sentence of Section 3.2 of the BCA is hereby restated to read as
follows:

MPM shall satisfy its obligation to pay the Commitment Premium on the Closing
Date by issuing 1,475,652 additional shares of New Common Stock out of the Total
Outstanding Shares to the Commitment Parties in lieu of any cash payment;
provided, that if the Closing does not occur, the Commitment Premium shall be
payable in cash and only to the extent provided in Section 9.4.

 

  e. Clause (ii) of Section 4.4(a) is hereby restated to read as follows:

(ii) the outstanding capital stock of MPM will consist of a number of issued and
outstanding shares of New Common Stock equal to the number of Total Outstanding
Shares,

 

  f. Clause (ii) of Section 4.33(a) is hereby restated to read as follows:

(ii) the outstanding capital stock of Top HoldCo will consist of a number of
issued and outstanding shares of Top HoldCo Common Stock equal to the number of
Total Outstanding Shares plus any shares issued after the Effective Date in
accordance with the new management incentive plan in accordance with the Term
Sheet,

 

  g. Section 6.18(d) of the BCA is hereby deleted in its entirety.

 

  h. Section 7.1 of the BCA is hereby amended to include a new subclause (v) as
set forth below:

(v) Interest on General Unsecured Claims. The Debtors’ good faith estimate (in
consultation with the Commitment Parties and the Creditors’ Committee (as
defined in the Plan)) of the ultimate amount of interest payable pursuant to
Section 5.7(a) of the Plan to holders of General Unsecured Claims (as defined in
the Plan) which will ultimately be Allowed (as defined in the Plan) shall equal
no more than $400,000.

 

2



--------------------------------------------------------------------------------

  i. Section 8.1 of the BCA is hereby restated to read as follows:

Section 8.1 Indemnification Obligations. Following the entry of the BCA Approval
Order, the Company and the other Debtors (the “Indemnifying Parties” and each,
an “Indemnifying Party”) shall, jointly and severally, indemnify and hold
harmless each Commitment Party and its Affiliates, equity holders, members,
partners, general partners, managers and its and their respective
Representatives and controlling persons (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(other than Taxes of the Commitment Parties except to the extent otherwise
provided for in this Agreement) (collectively, “Losses”) that any such
Indemnified Person may incur or to which any such Indemnified Person may become
subject arising out of or in connection with this Agreement, the RSA, the
Chapter 11 Proceedings, the Intercreditor Litigation or any other similar
claims, including any arising under or in connection with, or otherwise related
to, the Second Lien Intercreditor Agreement and any related litigation, the Plan
and the transactions contemplated hereby and thereby, including the Backstop
Commitments, the Rights Offerings, the payment of the Commitment Premium or the
use of the proceeds of the Rights Offerings, or any claim, challenge,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by the Company, the other Debtors, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party, its
Related Parties or any Indemnified Party related thereto, caused by a Commitment
Party Default by such Commitment Party, or (b) to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the bad faith, willful misconduct or gross negligence of, or breach of
fiduciary duty by, such Indemnified Person.

 

3



--------------------------------------------------------------------------------

“Intercreditor Litigation” means the litigation commenced on June 19, 2014, by
BOKF, NA, in the Supreme Court of the State of New York, County of New York
against, among others JPMorgan Chase Bank, N.A., and certain holders of Second
Lien Notes.

“Second Lien Intercreditor Agreement” means that certain intercreditor agreement
dated November 16, 2012, to which JPMorgan Chase Bank, N.A. (or any successor
agent), and MPM are parties.

 

  j. The following sentence is hereby added at the end of Section 8.6 of the
BCA:

For the avoidance of doubt, the covenants set forth in this Article VIII shall
survive the Closing Date and shall remain in full force and effect thereafter.

 

  k. Sections 9.2(a), (d) and (e) of the BCA are hereby restated to read as
follows:

(a) the Bankruptcy Court has not entered the BCA Approval Order or the RSA
Approval Order prior to 11:59 p.m., New York City time on June 24, 2014;

(d) the Requisite Commitment Parties, MSC and the Company (or counsel acting on
their behalf) have not agreed in writing to the form of SSA Amendment on or
prior to the date that is set by the Bankruptcy Court as the deadline for
ballots to be received in connection with voting to accept or reject the Plan,
unless such date is waived or extended by delivery of written notice from the
Commitment Parties, other than Apollo, that hold in the aggregate a majority of
the Backstop Commitments, by dollar amount, provided by all Commitment Parties
other than Apollo;

(e) the Bankruptcy Court has not entered each of the Confirmation Order and the
BCA Consummation Approval Order prior to 11:59 p.m., New York City time on
September 14, 2014;

 

  l. Section 9.4(b)(iii) of the BCA is hereby amended by adding the following
sentence at the end of such sentence:

Notwithstanding the foregoing, any Commitment Party that has not acted in good
faith in connection with the negotiations regarding the SSA Amendment shall not
be entitled to receive payment of its pro rata share of the Commitment Premium
pursuant to this Section 9.4 arising from the termination of this Agreement
pursuant to Section 9.2(d), and such pro rata share of the Commitment Premium
shall be retained by the Company and shall not be payable to any of the other
Commitment Parties.

 

  m. The following sentence is hereby added at the end of Section 9.4:

For the avoidance of doubt, no Commitment Premium shall be payable pursuant to
this Section 9.4 in the event this Agreement is terminated automatically
pursuant to Section 9.2 solely because the economic terms of the Replacement
Notes required by the Bankruptcy Court are not satisfactory to the Requisite
Commitment Parties.

 

4



--------------------------------------------------------------------------------

“Replacement Notes” means the replacement securities to be received by the
holders of those certain 8.875% First-Priority Senior Secured Notes due 2020 and
those certain 10% Senior Secured Notes due 2020 pursuant to the Plan.

 

  3. Waiver of Termination Event. The Commitment Parties hereby waive any
occurrence of the termination event set forth in Section 9.2(a) of the BCA
occurring prior to execution of this Amendment.

 

  4. Amending Creditors’ Representations and Warranties. Each undersigned
Amending Commitment Party, severally but not jointly, represents, warrants, and
acknowledges that (i) such Amending Commitment Party has the power and authority
to execute, deliver, and perform its obligations under this Amendment, and to
consummate the transactions contemplated herein, (ii) the execution, delivery,
and performance by such Amending Commitment Party under this Amendment and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary action on the part of the Amending Commitment Party, and
(iii) this Amendment has been duly executed and delivered by the Amending
Commitment Party and constitutes the legal, valid, and binding agreement of such
Amending Commitment Party and is enforceable against such Amending Commitment
Party in accordance with its terms.

 

  5. Company’s Representations and Warranties. The Company hereby represents,
warrants, and acknowledges that (i) each of the Company and MPM has the power
and authority to execute, deliver, and perform its obligations under this
Amendment, and to consummate the transactions contemplated herein, (ii) the
execution, delivery, and performance by each of the Company and MPM under this
Amendment and the consummation of the transactions contemplated herein have been
duly authorized by all necessary action on the part of the Company and MPM, and
(iii) this Amendment has been duly executed and delivered by each of the Company
and MPM and constitutes the legal, valid, and binding agreement of the Company
and MPM and is enforceable against the Company and MPM in accordance with its
terms.

 

  6. Modification; Full Force and Effect. Except as expressly modified and
superseded by this Amendment, the terms and provisions of the BCA are and shall
continue in full force and effect.

 

  7. Other Miscellaneous Terms. The provisions of Article X (Miscellaneous) of
the BCA shall apply mutatis mutandis to this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Amending Parties have caused this FIRST AMENDMENT TO
BACKSTOP COMMITMENT AGREEMENT to be duly executed as of the date above written.

 

MOMENTIVE PERFORMANCE MATERIALS
HOLDINGS INC. By:  

/s/ William H. Carter

Name:   William H. Carter

Title:

 

Executive Vice President and Chief Financial

Officer

MOMENTIVE PERFORMANCE MATERIALS INC. By:  

/s/ William H. Carter

Name:   William H. Carter

Title:

 

Executive Vice President and Chief Financial

Officer

 